Exhibit 10.2




November 9, 2006


To: Enigma Software Group, Inc.


This is to confirm that, effective this date, I hereby voluntarily give back to
the Enigma Software Group, Inc. the following stock option awards previously
granted to me:


114,686 shares at $ 1.21 granted on May 17, 2005


And I hereby acknowledge that the remaining number of option shares available
under the grant dated May 17, 2005, all of which are fully vested, is 20,238
shares.
 
         /s/ Colorado Stark                      
Signature
 
Employee’s name: Colorado Stark